Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-5, 7-14, 16-17, 19, 24-27, 29-31, 33-34, 36-40, 42-49, 51, 53, 58, 61, 65, 69-70, 72-73, 75, 78, and 80-94 were canceled. 
Claims 1-3, 6, 15, 18, 20-23, 28, 32, 35, 41, 50, 52, 54-57, 59-60, 62-64, 66-68, 71, 74, 76-77, 79, and 95-102 are pending.
Claims 28, 32, 35, 41, 50, 52, 54-57, 59-60, 62-64, 66-68, 76-77, 79, and 95-102 were withdrawn from further consideration (see below).
Claims 1-3, 6, 15, 18, 20-23, 71 and 74 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 24 January 2022 is acknowledged.
Claims 28, 32, 35, 41, 50, 52, 54-57, 59-60, 62-64, 66-68, 76-77, 79, and 95-102 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.
Applicant’s election without traverse of species H15Q in the reply filed on 24 January 2022 is acknowledged. 


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in pages 32, 192 and 196. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim(s) 6 is/are objected to because of the following informalities: conjunction “or” in last line should be conjunction “and”. See MPEP 2173.05(h) for proper Markush group format.  Appropriate correction is required.

Claim(s) 6 is/are objected to because of the following informalities: “selected from among” in line 2 should read “selected from the group consisting of”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 15, 18, 20-23, 71 and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Claim 1 is drawn to a variant PD-L2 polypeptide, comprising an IgV domain or a specific binding fragment thereof, an IgC domain or a specific binding fragment thereof, or both, wherein the variant PD-L2 polypeptide comprises a H15Q substitution in an unmodified PD-L2 or a specific binding fragment thereof, with reference to numbering of SEQ ID NO: 31.  Claim 1 does not define the amino acid sequence of the IgV domain or IgC domain, does not define the amino acid sequence of unmodified PD-L2 polypeptide, and does not define the amino acid sequence of variant PD-L2 polypeptide. Although claim 1 recites SEQ ID NO: 31, it is only a reference to numbering and does not define any specific sequence for variant or unmodified PD-L2 polypeptide.  Furthermore, claim 1 does not require that the variant PD-L2 polypeptide possess any particular biological activity or binding activity. Therefore, claim 1 and its dependent claims encompass numerous species of variant PD-L2 polypeptide. 
The instant specification disclosed several variant PD-L2 polypeptide comprising H15Q substitution (Table 10, page 199-202). However, these species variant PD-L2 polypeptides cannot be considered as a representative number of species falling within the scope of genus broadly claimed by instant claims.  The species disclosed by Table 10 are only several exemplary species for all the possible combinations of substitutions.  Furthermore, the species in Table 10 are substitution variants of SEQ ID NO: 115 (wildtype human PD-L2 sequence) (paragraph 444, page 190; paragraph 449, page 192) and therefore they all have same or similar number of amino acid residues.  However, instant claims encompass all the possible fragments of variant PD-L2 polypeptide. 
It is also noted that instant claims recite “a specific binding fragment thereof”.  Since the instant specification does not disclose the core structure required for the function of variant PD-L2 polypeptide (e.g. binding to PD-1), the recited “a specific binding fragment thereof” encompasses fragments which do not comprise the required core structure.  Since instant specification does not show that these fragments can function as variant PD-L2 polypeptide, the instant specification does not provide adequate written description for the claim limitation “a specific binding fragment thereof”. 
	In addition, claim 2 recites “at least 95% sequence identity” and claim 3 recites “1-20 amino acid modification” and “at least 90% sequence identity”.  Although instant specification showed that several substitution variants of SEQ ID NO: 115 can bind to PD-1 (Table 10), one of ordinary skill in the art would not be able to envision that all the possible species variant PD-L2 polypeptide encompassed by instant claims can bind to PD-1 because one of ordinary skill in the art would not be able to predict that variant PD-L2 polypeptide with up to 20 amino acid modification or 5% or 10% sequence variation can bind to PD-1. 
Notably, it is well-established in the art that there is a high degree of unpredictability in determining the three-dimensional structure a protein a priori such that peptides with a given function cannot generally be modeled.
As evidenced by Jones (Pharmacogenomics Journal, 1:126-134, 2001), protein structure “prediction models are still not capable of producing accurate models in the vast majority of cases” (page 133, 3rd paragraph).  Furthermore, Tosatto et al state, “the link between structure and function is still an open question and a matter of debate” (Current Pharmaceutical Design, 12:2067-2086, 2006, page 2075, 1st new paragraph).  Here the claims recite a genus of peptides only by partial structure (e.g. variant PD-L2 polypeptide comprising H15Q substitution; variant PD-L2 polypeptide comprising amino acid sequence having at least 90% sequence identity to SEQ ID NO: 31), yet the structures of such peptides that can bind to PD-1 would be unpredictable. 
Accordingly, although the skilled artisan could potentially screen variant PD-L2 polypeptides encompassed by the claims to identify those binding to PD-1, for example, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 18, 20-21, 71 and 74 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2019/0175654 (hereinafter US654; corresponding to US application No. 16/320981; IDS). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1-3, 6 and 18, US654 teaches the immunomodulatory protein comprising the second polypeptide of variant PD-L2 polypeptide comprising an IgSF domain set forth in SEQ ID NO: 667 (claim 63).  US654 teaches SEQ ID NO: 667 which is amino acid sequence comprising H15Q substitution in an unmodified PD-L2 sequence of SEQ ID NO: 31 (SCORE; result 1 of 31.rapm).  SEQ ID NO: 31 is a full length ECD of PD-L2.  Therefore, it lacks the PD-L2 transmembrane domain and intracellular signaling domain.

Result 1 of 31.rapm

    PNG
    media_image1.png
    516
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    580
    media_image2.png
    Greyscale


Regarding claim 20, US654 teaches ‘The immunomodulatory protein of any of claims 50-69, wherein the immunomodulatory protein further comprises a multimerization domain linked to at least one of the variant CD155 polypeptide, or the second polypeptide’ (claim 70).
Regarding claim 21, US654 teaches ‘The immunomodulatory protein of claim 70 or claim 71, wherein the multimerization domain is an Fc domain or a variant thereof with reduced effector function’ (claim 72). 
Regarding claim 71, US654 teaches ‘A pharmaceutical composition, comprising the variant CD155 polypeptide of any of claims 1-49, an immunomodulatory protein of any of claims 50-82, a conjugate of any of claims 83-90, an engineered cell of any of claims 103-116 or an infectious agent of any of claims 117-128’ (claim 129). 
Regarding claim 74, US654 teaches ‘A kit comprising the pharmaceutical composition of any of claims 129-131, and instructions for use’ (claim 134). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 15, 18, 20-23, 71 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0175654 (hereinafter US654; IDS) and WO2017/048878 (hereinafter WO878; IDS).
Regarding Claims 1-3, 6, 18, 20-21, 71 and 74, teachings of US654 were discussed above in 102 section.
However, US654 does not teach increased affinity and transmembrane immunomodulatory protein comprising a transmembrane domain and cytoplasmic signaling domain.
Regarding claim 15, WO878 teaches ‘In some of any such embodiments, the at least one affinity modified IgSF domain has increased binding affinity to the at least one cell surface cognate binding partner compared with the reference wild-type IgSF domain’ [007].  WO878 further teaches the screening method for affinity-modified IgSF (‘wild-type IgSF domains are mutagenized (site specific, random, or combinations thereof) from wild-type IgSF genetic material and screened for altered binding according to the methods disclosed in the Examples’; paragraph 130). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US654 and WO878 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use screening method taught by WO878 to provide an alternative variant PD-L2 polypeptide with increased affinity to the ectodomain of PD-1, starting from SEQ ID NO: 31 with H15Q substitution taught by US654. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

	Regarding claims 22-23, WO878 teaches ‘A transmembrane immunomodulatory protein (TIP) comprising: (i) an ectodomain comprising at least one non-immunoglobulin affinity-modified immunoglobulin superfamily (IgSF) domain comprising one or more amino acid substitution(s) in a wild-type IgSF domain, wherein the at least one affinity-modified IgSF domain specifically binds at least one cell surface cognate binding partner of the wild-type IgSF domain; and (ii) a transmembrane domain’ (claim 1).  WO878 teaches ‘The transmembrane immunomodulatory protein of any of claims 1-41, wherein the transmembrane immunomodulatory protein further comprises an endodomain or cytoplasmic signaling domains’ (claim 42)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US654 and WO878 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would provide immunomodulatory protein comprising variant PD-L2 polypeptide with H15Q substitution, transmembrane domain and cytoplasmic signaling domain to make an alternative variant PD-L2 polypeptide as taught by WO878.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643            
/Brad Duffy/Primary Examiner, Art Unit 1643